DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s amendments and arguments filed 02/25/2022. Claims 1-5, 7-11, 13-17, and 19-20 are currently pending for examination on the merits. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiroza (JP 2012126380 with English Machine Translation) (of record). 
Regarding claim 1, Shiroza discloses a tire (title) comprising: a tread portion (1) provided with a land portion and a circumferential groove (see Modified Figure 1 below); at least one pin (12) protruding from an inner circumferential surface (S) of a tread portion (1) of the tire toward a tire radial direction inner side (see Fig. 1); and a noise damper (20) caught by the at least one pin (12) (see Fig. 1; [0019]), wherein the at least one pin (12) has, on its distal end, an expanded-diameter portion (see Fig. 2; [0018]) by which the noise damper (20) is locked such that the noise damper (20) is fixed to the pin (12) (see Fig. 1; [0019]-[0020]), and the at least one pin (12) is arranged in correspondence with the land portion of the tread portion (1) and not in correspondence with the circumferential groove of the tread portion (1) (see Modified Figure 1 below). 

    PNG
    media_image1.png
    433
    604
    media_image1.png
    Greyscale

Modified Figure 1, Shiroza
Regarding claim 2, Shiroza discloses all of the limitations as set forth above for claim 1. Shiroza further discloses that the at least one pin has a height less than the thickness of the noise damper (20) (see Fig. 1). Shiroza further discloses that the noise damper (20) is made of polyurethane foam and is directly engaged with the at least one pin (12) ([0019]). Therefore, when the noise damper (20) is engaged in this manner, Shiroza necessarily discloses that the expanded-diameter portion of the at least one pin (12) is located within the noise damper (20). 
Regarding claims 10 and 16, Shiroza discloses all of the limitations as set forth above for claims 1 and 2, respectively. Shiroza further discloses that the at least one pin (12) has, on its proximal end side, a plane with a curvature as its outline shape near a boundary with the inner circumferential surface (S) of the tread portion (1) (see Modified Figure 2 below). 

    PNG
    media_image2.png
    197
    558
    media_image2.png
    Greyscale

Modified Figure 2, Shiroza
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shiroza (JP 2012126380 with English Machine Translation) (of record) in view of Uhlenbruch (US 2009/0151837). 
Regarding claim 3, Shiroza discloses all of the limitations as set forth above for claim 1. Shiroza further discloses a desire to create a tire in which the noise damper (20) is effectively attached to the inner surface (S) of the tire ([0020]). Shiroza fails to disclose, however, that the expanded-diameter portion is exposed to a tire radial direction inner side of the noise damper (20). 
Uhlenbruch teaches a similar tire (title) comprising: at least one pin (10) protruding from an inner circumferential surface (7) of a tread portion (2) of the tire toward a tire radial direction inner side (see Fig. 2); and a noise damper (6) caught by the at least one pin (10) ([0032]-[0033]), wherein the at least one pin (10) has, on its distal end, an expanded-diameter portion (13) by which the noise damper (6) is locked such that the noise damper (6) is fixed to the pin (10) (see Fig. 2; [0033]-[0034]). Uhlenbruch further teaches that the expanded-diameter portion (13) is exposed to a tire radial direction inner side of the noise damper (6) (see Fig. 2). Uhlenbruch further teaches that this configuration is an effective way to fasten the noise damper (6) to the inner surface (7) of the tire ([0034]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the expanded-diameter portion of the at least one pin as disclosed by Shiroza to be exposed to a tire radial direction inner side of the noise damper as taught by Uhlenbruch because they would have had a reasonable expectation that doing so would lead to effective fastening of the noise damper to the inner surface of the tire.
Claims 4-5, 9, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shiroza (JP 2012126380 with English Machine Translation) (of record) in view of Tanno et al. (US 2010/0018622) (Tanno). 
Regarding claims 4-5 and 11, Shiroza discloses all of the limitations as set forth above for claims 1 and 2, respectively. Regarding the limitations of claims 4 and 11, Shiroza discloses that the tire comprises a framework member (6). Shiroza fails to disclose, however, that the framework member is made of resin. Regarding the limitations of claim 5, Shiroza also fails to disclose that the framework member and the at least one pin (12) are made of the same material and are integrally formed. 
Tanno teaches a similar tire (title) in which a noise damper (10) is fixed to at least one pin (8) protruding from an inner circumferential surface of a tread portion (1) of the tire. Tanno further teaches that the tire comprises a framework member (7) made of resin ([0033]) and that the framework member (7) made of resin and the at least one pin (8) are made of the same material and are integrally formed ([0038]). Tanno further teaches that this configuration reduces the damage done to the framework member (7) by the at least one pin (8) and prevents air permeation outside of the tire ([0038]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the framework member of the tire as disclosed by Shiroza to be made of resin and to be made of the same material and integrally formed with the at least one pin as taught by Tanno, thereby suggesting the claim limitations of claims 4-5 and 11, because they would have had a reasonable expectation that doing so would lead to a prevention of damage done to the framework member and a prevention of air permeation outside of the tire. 
Regarding claims 9 and 15, Shiroza discloses all of the limitations as set forth above for claims 1 and 2, respectively. Shiroza further discloses that the shape of the at least one pin (12) and the expanded-diameter portion is not particularly limited ([0018]). Shiroza further discloses that the expanded-diameter portion of the at least one pin (12) has an apex inward in the tire radial direction (see Figs. 1 and 2). Shiroza further discloses a desire to create a tire in which the noise damper (20) is effectively attached to the inner surface (S) of the tire ([0020]). Shiroza fails to disclose, however, that the expanded-diameter portion is a conic solid. 
Tanno teaches a similar tire (title) in which a noise damper (10) is fixed to at least one pin (8) protruding from an inner circumferential surface of a tread portion (1) of the tire, wherein the at least one pin (8) has an expanded-diameter portion at its distal end (see Fig. 2). Tanno further teaches that the at least one pin (8) is a fungus shape, formed by rotating the supporting element around the central axis thereof ([0037]), thereby making the expanded-diameter portion a conic solid. Tanno further teaches that this configuration is an effective way to fasten the noise damper (10) to the inner surface of the tire ([0037]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the expanded-diameter portion of the at least one pin as disclosed by Shiroza to be a conic solid as taught by Tanno because they would have had a reasonable expectation that doing so would lead to effective fastening of the noise damper to the inner surface of the tire.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shiroza (JP 2012126380 with English Machine Translation) (of record) in view of Uhlenbruch (US 2009/0151837) as applied to claim 3 above, and further in view of Tanno et al. (US 2010/0018622) (Tanno).
Regarding claim 17, modified Shiroza discloses all of the limitations as set forth above for claim 3. Modified Shiroza further discloses that the tire comprises a framework member (Shiroza: 6). Modified Shiroza fails to disclose, however, that the framework member is made of resin. 
Tanno teaches a similar tire (title) in which a noise damper (10) is fixed to at least one pin (8) protruding from an inner circumferential surface of a tread portion (1) of the tire. Tanno further teaches that the tire comprises a framework member (7) made of resin ([0033]) and that the framework member (7) made of resin and the at least one pin (8) are made of the same material and are integrally formed ([0038]). Tanno further teaches that this configuration reduces the damage done to the framework member (7) by the at least one pin (8) and prevents air permeation outside of the tire ([0038]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the framework member of the tire as disclosed by modified Shiroza to be made of resin and to be made of the same material and integrally formed with the at least one pin as taught by Tanno, thereby suggesting the claim limitations of claim 17, because they would have had a reasonable expectation that doing so would lead to a prevention of damage done to the framework member and a prevention of air permeation outside of the tire.
Claims 7-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shiroza (JP 2012126380 with English Machine Translation) (of record) in view of Flanagan (US 3,266,113). 
Regarding claims 7 and 13, Shiroza discloses all of the limitations as set forth above for claims 1 and 2, respectively. Shiroza further discloses a desire to create a tire in which the noise damper (20) is effectively attached to the inner surface (S) of the tire ([0020]). Shiroza fails to disclose, however, that the at least one pin (12) is arranged at a number density of 0.01 pcs/cm2 to 0.4 pcs/cm2 on the inner circumferential surface (S) of the tread portion (1). 
Flanagan teaches a similar fastening mechanism (1) containing at least one pin (2) with an expanded-diameter portion (5) at its distal end. Flanagan further teaches that the ability of the fastening mechanism (1) to resist separation from what is being attached to it is dependent upon the number density of the pin (2) over a certain area (Col. 1, lines 24-28). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a number density of the at least one pin as disclosed by Shiroza to be within the claimed range of 0.01 pcs/cm2 to 0.4 pcs/cm2, as claimed in claims 7 and 13, in order to optimize the adhering properties of the at least one pin to the noise damper. 
Regarding claims 8 and 14, Shiroza discloses all of the limitations as set forth above for claims 1 and 2, respectively. Shiroza further discloses that the at least one pin (12) comprises a plurality of pins (12; see Fig. 2). Shiroza further discloses that the tire radial direction length of the pins (12) is not particularly limited ([0020]). Shiroza further discloses a desire to create a tire in which the noise damper (20) is effectively attached to the inner surface (S) of the tire ([0020]). Shiroza fails to disclose, however, that a shortest distance between the pins (12) is larger than a tire radial direction length of the pins (12). 
Flanagan teaches a similar fastening mechanism (1) comprising a plurality of pins (2) with expanded-diameter portions (5) at their distal end. Flanagan further teaches that the ability of the fastening mechanism (1) to resist separation from what is being attached to it is dependent upon the number density of the pins (2) over a certain area (Col. 1, lines 24-28), which is directly dependent upon the distance between the pins (2). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a shortest distance between the plurality of pins as disclosed by Shiroza to be larger than a tire radial direction length of the pins, as claimed in claims 8 and 14, in order to optimize the adhering properties of the pins to the noise damper. 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shiroza (JP 2012126380 with English Machine Translation) (of record) in view of Uhlenbruch (US 2009/0151837) as applied to claim 3 above, and further in view of Flanagan (US 3,266,113). 
Regarding claim 19, modified Shiroza discloses all of the limitations as set forth above for claim 3. Modified Shiroza further discloses a desire to create a tire in which the noise damper (Shiroza: 20) is effectively attached to the inner surface (Shiroza: S) of the tire (Shiroza: [0020]). Modified Shiroza fails to disclose, however, that the at least one pin (Shiroza: 12) is arranged at a number density of 0.01 pcs/cm2 to 0.4 pcs/cm2 on the inner circumferential surface (Shiroza: S) of the tread portion (Shiroza: 1). 
Flanagan teaches a similar fastening mechanism (1) containing at least one pin (2) with an expanded-diameter portion (5) at its distal end. Flanagan further teaches that the ability of the fastening mechanism (1) to resist separation from what is being attached to it is dependent upon the number density of the pin (2) over a certain area (Col. 1, lines 24-28). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a number density of the at least one pin as disclosed by modified Shiroza to be within the claimed range of 0.01 pcs/cm2 to 0.4 pcs/cm2, as claimed in claim 19, in order to optimize the adhering properties of the at least one pin to the noise damper. 
Regarding claim 20, modified Shiroza discloses all of the limitations as set forth above for claim 3. Modified Shiroza further discloses that the at least one pin (Shiroza: 12) comprises a plurality of pins (Shiroza: 12; see Fig. 2). Modified Shiroza further discloses that the tire radial direction length of the pins (Shiroza: 12) is not particularly limited (Shiroza: [0020]). Modified Shiroza further discloses a desire to create a tire in which the noise damper (Shiroza: 20) is effectively attached to the inner surface (Shiroza: S) of the tire (Shiroza: [0020]). Modified Shiroza fails to disclose, however, that a shortest distance between the pins (Shiroza: 12) is larger than a tire radial direction length of the pins (Shiroza: 12). 
Flanagan teaches a similar fastening mechanism (1) comprising a plurality of pins (2) with expanded-diameter portions (5) at their distal end. Flanagan further teaches that the ability of the fastening mechanism (1) to resist separation from what is being attached to it is dependent upon the number density of the pins (2) over a certain area (Col. 1, lines 24-28), which is directly dependent upon the distance between the pins (2). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a shortest distance between the plurality of pins as disclosed by modified Shiroza to be larger than a tire radial direction length of the pins, as claimed in claim 20, in order to optimize the adhering properties of the pins to the noise damper.
Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Shiroza (JP 2012126380 with English Machine Translation) fails to disclose the limitation “the at least one pin is arranged… not in correspondence with the circumferential groove of the tread portion” as recited in claim 1, examiner respectfully disagrees. The newly amended claim 1 only requires that at least one pin is arranged not in correspondence with the circumferential groove, which Shiroza clearly discloses (see Modified Figure 1 below). Furthermore, claim 1 does not limit the presence of other pins that are in correspondence with the circumferential groove of the tread portion, only that “the at least one pin” is not in correspondence with the circumferential groove of the tread portion. While Shiroza does disclose pins that are in correspondence with the circumferential groove of the tread portion, Shiroza also discloses at least one pin that is not in correspondence with the circumferential groove. Thus, applicant’s arguments against the Shiroza reference are not persuasive. 

    PNG
    media_image1.png
    433
    604
    media_image1.png
    Greyscale

Modified Figure 1, Shiroza
In light of the amendments to the claims, applicant’s arguments regarding Uhlenbruch (US 2009/0151837) and Tanno et al. (US 2010/0018622) are persuasive since neither Uhlenbruch nor Tanno disclose a circumferential groove. Thus, the rejections of claims 1 and 3 under 35 USC 102(a)(1) over Uhlenbruch and claims 1-2, 4-6, 9-12, and 15-16 under 35 USC 102(a)(1) over Tanno et al. are withdrawn. However, since Shiroza, as stated above, satisfies all of the limitations of newly amended claim 1, Uhlenbruch and Tanno are still relevant references for what they teach regarding further dependent claims, as shown in the above Office Action. 
As such, claims 1-5, 7-11, 13-17, and 19-20 stand rejected. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749